Citation Nr: 0419647	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
lumbar spine spondylolisthesis, currently evaluated as 40 
percent disabling. 

2.  Entitlement to restoration of a total evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


REMAND

The veteran served on active duty from March 1963 to August 
1980.

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

A hearing was scheduled for the veteran before the Board in 
Washington, D.C., in June 2004.  In May 2004, the veteran 
cancelled this hearing and instead requested a 
videoconference hearing before the Board at the RO in 
Nashville, Tennessee.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO, via the 
AMC, for the following development:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in Nashville, Tennessee.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




